Citation Nr: 1013569	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly pension by reason of 
needing regular aid and attendance.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for partial loss of left 
foot and below the knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and April 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for partial loss 
of left foot and below the knee amputation is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The Veteran required regular personal care assistance from 
another person from October 22, 2007 to October 31, 2009. 




CONCLUSION OF LAW

The criteria for special monthly pension by reason of needing 
regular aid and attendance have been met from October 22, 
2007 to October 31, 2009.  38 U.S.C.A. §§ 1521(d), 5103, 
5103A, 5107  (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the special monthly pension 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Special Monthly Pension

Under the applicable criteria, increased pension is payable 
to a Veteran by reason of the need for regular aid and 
attendance or by reason of being housebound.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.351(a)(1).  The Board notes that it has 
considered special monthly pension by reason of needing aid 
and attendance only, as the Veteran has not attempted to 
allege he was housebound, nor do the facts substantiate such 
a finding.

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  To 
establish entitlement to special monthly pension based on the 
need for regular aid and attendance, the Veteran must be a 
patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 
3.351.

Determinations as to the need for regular aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  38 C.F.R. § 
3.352(a).

The particular personal functions which a veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  It is only necessary 
that the evidence establish that the appellant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  Determinations that a veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which an individual is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996).

The Veteran's main nonservice-connected disability that has 
caused his need for aid and attendance is the partial loss of 
his left foot.  Notably, it is not shown that the Veteran is 
a patient in a nursing home on account of mental or physical 
incapacity, nor is he blind or nearly blind.  Consequently, 
to establish entitlement to compensation at the aid and 
attendance rate, the Veteran must show that the disability or 
disabilities render him bedridden, or require that he have 
the regular aid and assistance of another person.

An October 22, 2007 VA treatment record shows that the 
Veteran's left stump was ulcerated.  The examiner noted that 
the Veteran was being followed by podiatry for status post 
forefoot amputation with difficulty in ambulation.  The 
examiner wrote that the Veteran's limitations were that he 
was to leave his residence for medical care visits and limit 
all options involving weight bearing; that, due to the 
Veteran's unsteady gait, he was using a wheelchair and walker 
for stability; and that the Veteran could not use stairs at 
that time.  

The Veteran subsequently underwent a below the knee 
amputation in January 2009.  A June 2009 VA "aid and 
attendance" examination report shows the examiner wrote the 
Veteran's ability to leave his house was unrestricted but 
required the assistance of someone else.  The examiner 
responded "constantly" to the question of whether imbalance 
affected the Veteran's ability to ambulate.  Under 
"Comments," the examiner wrote that the Veteran's chronic 
osteomyelitis of the left lower extremity and the inability 
(at that time) to have a left lower extremity prosthesis put 
him at risk for falls when trying to ambulate around his 
house with both the walker and the wheelchair.  He wrote the 
Veteran had reported having fallen 12 or so times.

At the January 2010 Board personal hearing before the 
undersigned, the Veteran testified that he had to undergo 
multiple amputation operations, involving periods of 
recovery, which took weeks and/or months.  He stated he had a 
certified nurse's assistant come to his house to cook for him 
and clean his place.  The Veteran noted that currently he did 
not need a nurse to come in and help him anymore.  When asked 
when he thought he had improved to the point of not needing 
someone to assist him, the Veteran stated October 2009.  See 
Transcript on page 28.  The Veteran noted he had received his 
new prosthesis in September 2009.

With resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence of record reasonably 
establishes that, for the period from October 22, 2007 to 
October 31, 2009, the Veteran required the regular aid and 
attendance of another person.  In the October 22, 2007 VA 
treatment record, the examiner made it clear that the Veteran 
needed the help of someone else to get around and was to 
leave his house essentially only for medical appointments.  
This establishes the effective date of October 22, 2007 as 
the start of the aid and attendance.  In the June 2009 VA 
examination report, the examiner found the Veteran was still 
in need of the assistance of someone else both to leave his 
house and inside his house due to an increased risk of 
falling down.  At that time, the Veteran was having someone 
come to his house to make meals for him.  

This evidence shows that several of the enumerated factors 
reflective of a need for regular aid and attendance are 
reasonably shown.  Accordingly, the Board finds that the 
requirements for establishing entitlement to a higher rate of 
pension benefits based on the need for regular aid and 
attendance are met from October 22, 2007, to October 31, 
2009.  

The evidence shows that as of October 31, 2009 the Veteran no 
longer required the regular aid and attendance of another 
person.  This date is based upon the credible testimony 
provided by the Veteran at the January 2010 Board personal 
hearing that, as of October 2009 he had improved to the point 
of not needing someone to assist 


him.  For these reasons, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for 
special monthly pension by reason of needing regular aid and 
attendance have been met from October 22, 2007 to October 31, 
2009.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Special monthly compensation by reason of needing regular aid 
and attendance, for the period from October 22, 2007 to 
October 31, 2009, is granted.  


REMAND

The Veteran contends that the partial loss of his left foot 
is due to VA's failure to recognize his medical condition at 
the time the Veteran presented for treatment at VA in May 
2005.  He states that, because VA did not recognize the 
seriousness of his peripheral vascular disease in the left 
lower extremity on May 17, 2005, parts of his foot had to be 
amputated.  He subsequently asserted that the left below the 
knee amputation was also required because of VA failure to 
diagnose and treat his severe peripheral vascular disease. 

At the January 2010 Board personal hearing, the Veteran noted 
that the earliest VA treatment records in the claims file 
were from October 2006.  The Veteran first went to VA with 
complaints associated with his left foot in May 2005.  The 
Veteran has submitted VA treatment records beginning in May 
2005; however, it is not clear that all VA treatment records 
have been obtained.  For example, the Veteran claims he was 
hospitalized at VA for at least 28 days soon after May 2005.  
This would indicate that there are records dated from at 
least June 2005; however, there are no VA medical records in 
the claims file from June 2005 through September 2006.  
Additionally, in an October 2006 VA treatment record, the 
examiner noted that the Veteran had undergone an amputation 
of left hallux in May 2006.  The private medical records do 
not address this surgery, which raises the question as to 
whether this surgery was performed by VA.  These records are 
not in the claims file.  In order to determine whether the 
Veteran's allegations in connection with his claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 have merit, all potentially relevant VA records must 
be obtained before the Board can make an informed decision.

If the May 2006 amputation of the left hallux was not 
performed at VA, the Board requests that the Veteran be asked 
to either (1) provide VA with permission and the name and 
address of the facility so that VA may obtain these relevant 
records or 
(2) submit the treatment records himself.

At the 2010 Board personal hearing, the Veteran presented a 
copy of a document written on a prescription form from 
Lakeway Regional Hospital, dated May 19, 2005, that had 
written on it, "Has severe peripheral vascular disease and 
needs prompt intervention to avoid losing his leg."  See 
Transcript on page 5.  There was discussion at the hearing to 
ensure that this document had been associated with the claims 
file.  Id.  In reviewing the record in its entirety, the 
Board cannot locate that record and asks that the Veteran 
submit a copy of that document to VA so that it may be 
associated with the claims file.

Additionally, the Board finds that the Veteran is entitled to 
a VA medical opinion in connection with his claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for partial loss of left foot and below the knee 
amputation.  See 38 U.S.C.A. § 5103A(d) (West 2002).

VA regulations provide that benefits under 38 U.S.C. 
§ 1151(a) require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability must not have 
been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2009). 

To establish the proximate cause of an additional disability 
or death, it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability was 
an event not reasonably foreseeable is to be determined based 
on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d). 

Accordingly, the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
partial loss of left foot and below the knee amputation is 
REMANDED for the following action:

1.  In the letter the RO/AMC sends to the 
Veteran to let him know that his case has 
been remanded, it should request that the 
Veteran submit a copy of the May 19, 2005, 
prescription form from Lakeway Regional 
Hospital that says, "Has severe 
peripheral vascular disease and needs 
prompt intervention to avoid losing his 
left leg."  Additionally, it should ask 
the Veteran to inform VA of where the May 
2006 amputation of the left hallux 
occurred, including that if it was at a 
private facility, to either provide VA 
with permission and the name and address 
of the facility so that VA may obtain 
these relevant records or submit the 
records himself.

2.  The RO/AMC should obtain all VA 
treatment records from every VA medical 
database available, including, but not 
limited to, hospitalization reports, 
outpatient treatment reports, and 
treatment reports from the Podiatry 
department, dating from May 1, 2005 
through October 2006 and associate them 
with the claims file.

3.  After obtaining the medical records, 
the RO/AMC should refer the Veteran's 
claims file to an appropriate medical 
specialist to review the claims file in 
its entirety, including VA treatment 
records and private medical records and 
this remand for background information and 
information addressing proximate cause and 
provide answers to the following 
questions:

    (i)  When the Veteran presented to VA 
in May 2005, did VA fail to exercise the 
degree of care that would be expected of a 
reasonable healthcare provider in its 
treatment of the Veteran's complaints 
regarding his left lower extremity?  
    
    (ii)  If the answer to (i) is yes, 
please explain what VA should have done at 
that time (i.e., what standard of care was 
breached, and what tests it should have 
performed).  If the answer to (i) is no, 
please explain how you came to this 
conclusion.
    
    (iii)  If the answer to (i) is yes, 
please also explain whether VA's failure 
to exercise the degree of care that would 
be expected of a reasonable healthcare 
provider proximately caused any of the 
amputations the Veteran subsequently 
underwent in his left lower extremity.  
    
    (iv)  Please discuss the role the 
Veteran's underlying peripheral vascular 
disease had on his left lower extremity.
    
The complete rationale for all opinions 
expressed should be set forth in the 
examination report along with the evidence 
and medical principles upon which the 
opinions are based. 

4.  Then, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to him, furnish him and 
his representative with a Supplemental 
Statement of the Case, and give an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


